      Case 3:20-cv-00626-VAB Document 5 Filed 05/08/20 Page 1 of 1



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF CONNECTICUT


JOHN PITTMAN,                    :
  plaintiffs,                    :
                                 :
v.                               : Civil No. 3:20CV0626(AVC)
                                 :
ROLLIN COOK and KENNETH          :
BUTTRICKS,                       :
  defendants.                    :


                     ORDER TRANSFERRING CASE

     In the interest of justice, the above-identified case is

hereby transferred to the Honorable Victor A. Bolden.         All

further pleadings or documents in this matter should be filed

with the clerk’s office in Bridgeport, Connecticut, and bear the

docket number 3:20CV00626(VAB).

     It is so ordered this 8th day of May 2020, at Hartford,

Connecticut.



                                                /s/
                                      Alfred V. Covello
                                      United States District Judge
